IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 8, 2008
                                       No. 08-30204
                                                                      Charles R. Fulbruge III
                                                                              Clerk


JAMES HAROLD MOORE, JR.; JIM MOORE INSURANCE AGENCY, INC.,

                                                  Plaintiffs-Appellants-
                                                  Cross-Appellees,

v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY;
STATE FARM LIFE INSURANCE COMPANY;
STATE FARM MUTUAL FIRE & CASUALTY COMPANY;
STATE FARM GENERAL INSURANCE COMPANY,

                                                  Defendants-Appellees-
                                                  Cross-Appellants.




                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                                 No. 2:03-CV-2390




Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-30204

      James Moore, a former State Farm insurance agent, sued the State Farm
defendants for, inter alia, breach of contract. The defendants counterclaimed for
a declaratory judgment. The jury returned a verdict for the defendants on all
grounds, but the district court declined to issue a declaratory judgment.
      We have reviewed the briefs on appeal and pertinent portions of the record
and have heard the arguments of counsel. There is sufficient evidence to sup-
port the verdict and no adequate grounds to undermine it. There is no pertinent
bar of res judicata. The district court did not abuse its discretion in refusing a
declaratory judgment. Because we find no reversible error, the judgment is in
all respects AFFIRMED.




                                        2